271 P.3d 798 (2011)
2011 OK 100
Jerry R. FENT, as a resident taxpayer of the State of Oklahoma, and all other similar persons, Petitioner,
v.
Mary FALLIN, Governor of the State of Oklahoma; State of Oklahoma, ex rel. Office of the State Treasurer, and Ken *799 Miller, as State Treasurer, et al., Respondents.
No. 109,770.
Supreme Court of Oklahoma.
September 26, 2011.

ORDER
Having considered the petitioner's application to assume original jurisdiction and petition for declaratory relief and writs of injunction and/or mandamus, the brief in support thereof along with the appendix, and the respondent's response thereto, THE COURT DETERMINES:
1) Original jurisdiction is assumed and declaratory relief is granted.
2) To the extent that the Oklahoma Quick Action Fund, 62 O.S. Supp.2011 § 48.2(G), requires the Governor's consultation with legislative leadership before making a final determination of approval for an expenditure from the fund, it violates the Okla. Const, art. 4, § 1 extending separate and distinct powers to each department of government. Fent v. Contingency Review Bd., 2007 OK 27,163 P.3d 512.
3) Subsection G of 62 O.S. Supp.2011 § 48.2(G) is unconstitutional and void. Nevertheless, the provision is severable from the remainder of the legislative enactment which otherwise stands unaffected by this order. Fent v. Contingency Review Bd., supra.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that original jurisdiction is assumed and declaratory relief is granted. Title 62 O.S. Supp.2011 § 48.2(G) is unconstitutional and void. The offending provision is severable from the balance of the section which stands unaffected by this order.
TAYLOR, C.J., COLBERT, V.C.J., WATT, EDMONDSON, COMBS, GURICH, JJ., concur.
REIF, J., dissents.
WINCHESTER, J., not participating.
KAUGER, J., disqualified.